Citation Nr: 0430985	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  97-32 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center (M&ROC) in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1970.

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal arose from rating decisions of the Department of 
Veterans Affair (VA) M&ROC in Wichita, Kansas.  

This case was previously remanded by the Board in June 2003, 
for due process purposes.  The case is once again before the 
Board for appellate consideration.

This appeal is REMANDED to the M&ROC via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration(VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 

Following a preliminary review of the record, the Board notes 
that additional development is needed with respect to the 
issue of entitlement to increased evaluation for PTSD.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board notes that over two years have passed since the 
veteran was afforded a VA psychiatric examination in 
September 2002.  The delay in processing the veteran's appeal 
was primarily due to unavoidable VA administrative due 
process requirements and through no fault of the veteran.  
The Board notes that in order to accord this veteran every 
equitable consideration, he should be afforded a current 
comprehensive VA psychiatric examination with supplemental 
psychological tests to determine the present extent of 
severity of service-connected PTSD.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Importantly, the Board notes that in Massey v. 
Brown, 7 Vet. App. 204 (1994), the CAVC held that examination 
findings must be correlated to the pertinent rating criteria.  
It does not appear that the VA examiner in September 2002 
reviewed the pertinent rating criteria for evaluating 
psychiatric disabilities in connection with the veteran's 
current claim for an increased rating for PTSD. 

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim, the Board is 
deferring adjudication of the issue on appeal pending a 
remand for further development as follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of PTSD 
from approximately September 2002 to the 
present.

After obtaining any necessary 
authorization or medical releases, 
legible copies of the veteran's complete 
treatment reports from all sources 
identified should be secured if not 
already on record.  

If any relevant records sought are 
unobtainable, the veteran should be 
notified of the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.

2.  The veteran should be afforded a VA 
special psychiatric examination by a 
psychiatrist, or on a fee basis, if 
necessary, as well as supplemental 
psychological testing for the purpose of 
ascertaining the current nature and 
extent of severity of service-connected 
PTSD.  The entire claims folder, a copy 
of the criteria for rating psychiatric 
disorders, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each disorder(s).

If certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than PTSD 
is or are found on examination, the 
examiner should offer an opinion as to 
whether such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether the veteran's 
PTSD has any effect on the severity of 
any other psychiatric disorder.  Any 
necessary special studies, including 
psychological testing, should be 
accomplished.  

During the course of the examination, the 
examiner should identify all of the 
symptoms or manifestations of the 
veteran's PTSD.  Specifically, the 
examiner should also offer an opinion as 
to how each symptom or manifestation of 
the veteran's PTSD affects his social and 
industrial adaptability.  The examination 
findings must be correlated to the 
pertinent rating criteria for evaluating 
psychiatric disabilities with the 
examiner recording pertinent medical 
complaints, symptoms, and clinical 
findings, that pertain to the presence or 
absence of PTSD and the extent, of each 
of the factors provided in the rating 
criteria under Diagnostic Code 9411 for 
each of the rating levels of the criteria 
for rating psychiatric disorders.

Following evaluation, the examiner should 
provide a numerical code under the Global 
Assessment of Functioning scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
solely due to PTSD.  The examiner should 
include a definition of the numerical GAF 
code assigned, as it relates to the 
veteran's occupational and social 
impairment.

Any opinions expressed by the examiner as 
to the severity of PTSD must be 
accompanied by a complete rationale.

3.  Thereafter, the veteran's claims file 
should be reviewed to ensure that all of 
the above requested development has been 
completed.  In particular, a review 
should be undertaken to ensure that the 
requested examination report(s) and 
required opinion(s) are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, corrective procedures should be 
implemented.  See Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the issue of entitlement 
to an increased evaluation for PTSD 
should be readjudicated to include 
consideration of 
38 C.F.R. 3.321(b)(1) (2004).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, he should be furnished a supplemental 
statement of the case (SSOC).

The SSOC must contain notice of all relevant actions taken on 
the claims for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issues currently on appeal.  A reasonable period of time 
for a response should be afforded.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order. By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified by the 
RO; however, the veteran is hereby notified that failure to 
report for a scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claim for an 
increased evaluation for PTSD.  38 C.F.R. § 3.655 (2004).



		
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





